Title: From John Adams to William Griffith, 15 April 1800
From: Adams, John
To: Griffith, William



Sir
Philadelphia April 15 1800

I have received the letter, you did me the honor to write me on the 13th of this month, & I pray you to accept my thanks for the very acceptable present of your oration, before the citizens of Burlington on the 22d of February, in commemoration of Gen Washington. I have read the oration with pleasure & the prayer with satisfaction.
I rejoice that Eumenes undertook the office of orator on that occasion, & wish him success in this character, as well as in that of a legislator, for which he is so well qualified. The character of lawgiver was always preferred by the antients, to that of conqueror: Who does not esteem the glory of Solon, greater than that of Pericles or Themistocles? Our republicans have never reflected that it is chivalry & feuds & monarchy that have sett up military glory above all other glory. I most sincerely wish you the title of lawgiver, of New Jersey and even the United States will want another
With great esteem I am Sir your obliged humble servt.
